DETAILED ACTION
1.    	Claims 1-18 are pending and examined.   Claims 1, 4, 8, 10, 13, and 17 are currently amended.
Response to Arguments
Applicant’s arguments and amendment with respect to “data storage drive” and “communication interface” as recited in claim 1 to perform functions to store and transmit respectively under 35 U.S.C. §112(f) interpretation have been carefully considered.  “data storage drive” under 35 U.S.C. §112(f) interpretation has been withdrawn due to arguments and amendment.  Applicant’s arguments and amendment  with respect to “communication interface” under 35 U.S.C. §112(f) interpretation are not persuasive and 35 U.S.C. §112(f) interpretation is maintained as set forth in this Office Action.  “communication interface” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  “communication interface” corresponds to specification “The communication component may be any interface that enables the wayfinding system 302 to communicate with other devices and systems. In some embodiments, the communication component can include at least one of a serial port, a parallel port or a USB port. The communication component may also include at least one of an Internet, Local Area Network (LAN), Ethernet, Firewire, modem, fiber, or digital subscriber line connection. Various combinations of these elements may be incorporated within the communication component”, [0083].
Applicant’s arguments and amendment with respect to claims 1-18 rejected under 35 U.S.C. §101 because the claimed invention is not directed to patent eligible subject matter has been carefully considered.  Applicant seems to argue that “editing electronic indoor maps by emergency service providers for emergency services” is not a mere “mental process” and the invention is not meant to have broad application for any 
The limitation of receiving, granting, generating, and storing, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “by one or more processors” language, receiving, granting, generating, and storing data in the context of this claim encompasses the user mental activity in annotating on a paper, or even mental activity of writing with a pen taking notes on a piece of paper. 
Similarly, the limitation of language, receiving, granting, generating, and storing, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim only recites one additional element – a processor. The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving, granting, generating, and storing data such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element of “processor” does not 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both function of, receiving, granting, generating, and storing data steps amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  
Beyond the abstract idea, the claims merely recite well-understood, routine conventional activities, either by requiring conventional computer activities or routine data-gathering steps.  Considered individually or taken together as an ordered combination, the claim elements fail to transform the claimed abstract idea into a patent-eligible application.  For example, claims 1 and 10 recite creating indoor maps with receiving, granting, generating, and storing data.  Just as in Alice and Berkheimer, all of these computer functions are well-understood, routine, conventional activities previously known to the industry, and therefore, fail to transform the claimed abstract idea into a patent-eligible application. As evidenced by indoor wayfinding in the specification ([0002]-[0004]) is well-understood, routine, conventional activities previously known to the industry, and therefore, simply automating well-understood, routine, conventional activities of indoor wayfinding fails to transform the claimed abstract idea into a patent-eligible application.   The independent claims 1 and 10 do 
Dependent claims 2-9, and 11-18 do not include any other additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claims 1-18 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter. 
Rejection of claims 1, 5-10, and 14-18 under 35 U.S.C. §103 as being unpatentable over Gravel et al., US 2019/0318611 (A1) in view of Sharma et al., US 2014/0137017 (A1) have been carefully considered.  Applicant seems to argue that neither Gravel nor Sharma teaches “editing electronic indoor maps by emergency service providers for emergency services” as amended in the preamble of independent claims 1 and 10.  Examiner respectfully disagrees.  MPEP2111.02   Effect of Preamble [R-3] states “The determination of whether a preamble limits a claim is made on a case-by-case basis in light of the facts in each case; there is no litmus test defining when a preamble limits the scope of a claim. Catalina Mktg. Int’l v. Coolsavings.com, Inc., 289 F.3d 801, 808, 62 USPQ2d 1781, 1785 (Fed. Cir. 2002). See id. at 808-10, 62 USPQ2d at 1784-86 for a discussion of guideposts that have emerged from various decisions exploring the preamble’s effect on claim scope, as well as a hypothetical example illustrating these principles.
"If the claim preamble, when read in the context of the entire claim, recites limitations of the claim, or, if the claim preamble is ‘necessary to give life, meaning, and vitality’ to the claim, then the claim preamble should be construed as if in the balance of the claim." Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165-66 (Fed. Cir. 1999). See also Jansen v. Rexall Sundown, Inc., 342 F.3d 1329, 1333, 68 USPQ2d 1154, 1158 (Fed. Cir. 2003)’.  Under MPEP2111.02,  Applicant’s amendment of  “editing electronic indoor maps by emergency service providers for emergency services” in the preamble of independent claims 1 and 10, when read in the context of the entire claim of claims 1 and 10, fails to recite limitations of the claim, and the amended claim preamble of claims 1 and 10 fails to ‘necessary to give life, meaning, and vitality’ to the claim that the claim preamble should not be construed as if in the balance of the claim.  As such, the amended preamble does not limit the scope of the limitation or exert any patentable weight of the invention.
As to dependent claims 2-9, and 11-18, there is no argument for dependent claims other than their dependency on the independent claims 1 and 10.  Because independent claims 1 and 10 are not allowable, dependent claims 2-9, and 11-18 are not allowable.
Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful 

Claims 1-18 are rejected under 35 U.S.C. §101 because the claimed invention is not directed to patent eligible subject matter.  
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claim is determined to be directed to an abstract idea.  The rationale for this determination is explained below:  
When considering subject matter eligibility under 35 U.S.C. §101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining whether the scope of the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). 
If the claim falls within one of the statutory categories (Step 1), the Office must then determine the two-prong inquiry for Step 2A whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), and if so, whether the claim is integrated into a practical application of the exception.  
Claims 1-18 are rejected under 35 U.S.C. 101 because independent claims 1 and 10 are rejected under 35 USC §101.  The claimed invention is directed to a process and machine respectively, which are statutory categories of invention (Step 1: Yes). 
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).  The abstract idea falls under “Mental Processes” Grouping.  The independent claims and the other claims recite an apparatus and a method for editing electronic indoor maps for emergency services comprising: receiving a service provider identifier, granting the computing device access to an 
The limitation of receiving, granting, generating, and storing, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “by one or more processors” language, receiving, granting, generating, and storing data in the context of this claim encompasses the user mental activity in annotating on a paper, or even mental activity of writing with a pen taking notes on a piece of paper. 
Similarly, the limitation of language, receiving, granting, generating, and storing, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim only recites one additional element – a processor. The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving, granting, generating, and storing data such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element of “processor” does not 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both function of, receiving, granting, generating, and storing data steps amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  
Beyond the abstract idea, the claims merely recite well-understood, routine conventional activities, either by requiring conventional computer activities or routine data-gathering steps.  Considered individually or taken together as an ordered combination, the claim elements fail to transform the claimed abstract idea into a patent-eligible application.  For example, claims 1 and 10 recite creating indoor maps with receiving, granting, generating, and storing data.  Just as in Alice and Berkheimer, all of these computer functions are well-understood, routine, conventional activities previously known to the industry, and therefore, fail to transform the claimed abstract idea into a patent-eligible application. As evidenced by indoor wayfinding in the specification ([0002]-[0004]) is well-understood, routine, conventional activities previously known to the industry, and therefore, simply automating well-understood, routine, conventional activities of indoor wayfinding fails to transform the claimed abstract idea into a patent-eligible application.   The independent claims 1 and 10 do 
Dependent claims 2-9, and 11-18 do not include any other additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claims 1-18 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter. 
Claim Interpretation - 35 USC §112
The following is a quotation of 35 U.S.C. §112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “communication interface” as recited in claim 1 to perform function to transmit.  
 “communication interface” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  “communication interface” corresponds to specification “The communication component may be any interface that enables the wayfinding system 302 to communicate with other devices and systems. In some embodiments, the communication component can include at least one of a serial port, a parallel port or a USB port. The communication component may also include at least one of an Internet, 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181. 
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC §103

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 


Claims 1, 5-10, and 14-18 are rejected under 35 U.S.C. §103 as being unpatentable over Gravel et al., US 2019/0318611 (A1) in view of Sharma et al., US 2014/0137017 (A1).  
As to claim 1, Gravel teaches a system for editing electronic indoor maps by emergency service providers for emergency services (Fig. 1; “location information is then retrieved and presented to first responders, for example, by displaying a map of the building with icons”, abs, “By detecting wireless signals emitted by these devices and applying algorithms to create an indoor positioning system, individuals can be located with enough accuracy to improve the response time of emergency services”, ¶8), the system comprising: 
at least one data storage drive for storing a plurality of electronic maps and at least one annotation layer associated with each of the plurality of electronic maps, each electronic map representing a facility, the at least one annotation layer associated with each electronic map comprising at least one annotation representing a service resource located within the facility of the electronic map (Figs. 1 and 3 and related text shows database that stores maps annotated with different service types (like smoke detector, call points) for different buildings with different user device ID mapped to different buildings in different maps; memory, ¶48); 
a communication interface to transmit data including the electronic map and the at least one annotation to computing device of an emergency service provider via a 
a processor operatively coupled to the at least one storage component and the communication interface (Fig. 2C and related text), the processor being configured for: 
receiving a service provider identifier from the computing device (Fig. 3 and related text); 
granting the computing device access to an annotation layer of an electronic map of the at least one electronic map based on the service provider identifier (Figs. 3 and 4 and related text).
Gravel does not explicitly teach the processor configured for: 
generating at least one annotation in response to receiving at least one selection of a service resource within the facility from the computing device; and 
storing the at least one annotation in the annotation layer.
However, this matter is taught by Sharma that a method to mark region of an electronic map by adding tag to electronic tag, filter element based on tag, generate assistance data with filtered tag, and stored the filter element on a file (Sharma: abs, Figs. 3 and 5 and related text).  Therefore, it would have been obvious before the effective filing date of the claim invention to a person to one of ordinary skill in the art to modify the system in Gravel 's teaching by including generating at least one annotation in response to receiving at least one selection of a service resource within the facility from the computing device; and storing the at least one annotation in the annotation 
As to claim 5, Gravel modified by Sharma teaches the system wherein the processor being configured for generating at least one annotation in response to receiving at least one selection of a service resource within the facility from the computing device comprises the processor being configured for:
presenting a plurality of service resource types (Gravel: Fig. 4 and related text);
receiving a selection of a service resource type of the plurality of service resource types (Gravel: Fig. 5 and related text),
receiving at least a portion of the electronic map to be associated with the selected service resource type, the portion of the electronic map representing a location of the service resource within the facility (Gravel: Fig. 5 and related text); and
generating an annotation representing of the selected service resource type and the portion of the electronic map (Gravel: Figs. 2D and 5 and related text).
As to claim 6, Gravel modified by Sharma teaches the system wherein the processor being configured for receiving at least a portion of the electronic map to be associated with the selected service resource type comprises the processor being configured for:
determining a current position of the computing device, the current position being within the facility represented in the electronic map (Gravel: Fig. 5 and related text); and

As to claim 7, Gravel modified by Sharma teaches the system wherein the processor being configured for receiving at least a portion of the electronic map to be associated with the selected service resource type comprises the processor being configured for receiving a selection of at least a portion of the electronic map from the computing device to be associated with the selected service resource type (Gravel: Fig. 5 and related text).
As to claim 8, Gravel modified by Sharma teaches the system wherein the processor is further configured for:
receiving a second service provider identifier from a second computing device of the at least one computing device (Gravel: Fig. 5 and related text);
granting to a second computing device access to a second annotation layer of the electronic map based on the second service provider identifier (Gravel: Fig. 5 and related text);
generating at least one annotation in response to receiving at least one selection of a service resource within the facility from the second computing device (Sharma: abs, Figs. 3 and 5 and related text); and 
storing the at least one annotation in the second annotation layer (Sharma: abs, Figs. 3 and 5 and related text; see Claim 1 above for rationale supporting obviousness, motivation and reasons to combine).
As to claim 9, Gravel modified by Sharma teaches the system wherein the service resource within the facility comprises at least one of a standpipe connection, a sprinkler pipe connection, a fire hydrant, a gas shut off, a lock box, a fan, a waste disposal room, a waste disposal chute, a waste disposal dumpster, a firefighter phone, an elevator, a sprinkler room, a fire hose cabinet and class, an emergency back-up generator, an overhead door, a main electrical shut off, a roof hatch, an annunciator panel, a roof access stairwell, a unit number, a stairwell label, an access code, a smoke detector, and a defibrillator (Gravel: Fig. 1 and related text).
As to claims 10, 14, 15, 16, 17, and 18, they are method claims that recite substantially the same limitations as the corresponding system claims 1, 5, 6, 7, 8, and As such, claims 10, 14, 15, 16, 17, and 18 are rejected for substantially the same reasons given for corresponding claims 1, 5, 6, 7, 8, and 9 and are incorporated herein. 
Claims 2-4, and 11-13 are rejected under 35 U.S.C. §103 as being unpatentable over Gravel et al., US 2019/0318611 (A1) in view of Sharma et al., US 2014/0137017 (A1), further in view of Venkatraman et al., US 2014/0274108 (A1).  
As to claim 2, Gravel modified by Sharma does not explicitly teach the system further comprises the processor being configured for: 
determining a jurisdictional region associated with the service provider identifier; and 
granting the computing device with access to an annotation layer of the at least one electronic map associated with the jurisdictional region of the service provider identifier, each facility represented in the at least one electronic map being located within the jurisdictional region of the service provider identifier.

As to claim 3, Gravel modified by Sharma and Venkatraman teaches the system wherein the processor being further configured for, prior to determining the jurisdictional region associated with the service provider identifier:
obtaining an area bound definition, the area bound definition comprising a plurality of geographical locations (Venkatraman: geo-fence boundaries for region, ¶45);
associating the jurisdictional region with the area bound definition (Venkatraman: ¶45);
associating at least one electronic map of the plurality of electronic maps representing at least one facility having a geographical location of the area 
As to claim 4, Gravel modified by Sharma and Venkatraman teaches the system wherein the processor being further configured for obtaining an area bound definition comprises the processor being configured for at least one of:
receiving the area bound definition for the at least one jurisdictional region
inputted at the computing device (Venkatraman: Fig. 1 and related text and ¶45); and
importing the area bound definition from a geographic information system (Venkatraman: Fig. 1 and related text and ¶45).
As to claims 11, 12, and 13, they are method claims that recite substantially the same limitations as the corresponding system claims 2, 3, and 4.   As such, claims 11, 12, and 13 are rejected for substantially the same reasons given for corresponding claims 2, 3, and 4 and are incorporated herein. 
Conclusion 
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUEN WONG whose telephone number is (313)446-4851.  The examiner can normally be reached on M-F 9-5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YUEN WONG/Primary Examiner, Art Unit 3667